Wedell, J.
(concurring specially):
I concur in the decision of the majority. It seems to me the lawmakers intended by the provisions of G. S. 1935, 17-618, to grant the right to condemn land for pipeline purposes and for such use as is reasonably necessary to effectuate such pipe-line purposes. I do not think it intended to grant the right to condemn the subsurface for any use which might be desired to be made of it. Clearly it did not expressly grant the right to condemn the subsurface for storage purposes. The storage of gas is primarily designed to conserve it for future use. The piping of gas is designed to deliver it for consumption. These are two essentially different things. In other words, it would appear the lawmakers in*402tended to provide the means of transporting gas for consumption and not the means of conserving it by storage. The storage of huge quantities of gas in gas-bearing sands, or in sands capable of holding gas might, under sufficient pressure, very reasonably embrace many sections of land. To hold, in effect, that such gigantic underground reservoirs of gas constituted a mere bulge in a pipe line, in my judgment, is not to give the statute a liberal construction but to inflate and expand it to the bursting point. Such a result constitutes not interpretation but legislation in fact.
Let us consider further for a moment that portion of the statute which pertains to use. The pertinent portion of G. S. 1935, 17-618, reads:
“Lands may be appropriated for the use of . . . oil companies, pipeline companies, and for the piping of gas in the same manner as is provided in this article for railway corporations as far as applicable, . . .”
The logical result of the minority view is that oil companies and pipe-line companies were granted the right to condemn not only that portion of the land which is ordinarily considered as necessary for pipe-line purposes, but that they were also authorized to condemn the entire subsurface of the land for their own use and that such use is entirely unrestricted. If that was the true intent, then any oil company or any pipe-line company may condemn any private lands and any private oil and gas leases irrespective of the use or uses to which such lands or leases are to be put. I cannot conceive that such could possibly have been the legislative intent, and I do not consider it a badge of liberalism to hold the statute granted such general and unrestricted powers.
That the lawmakers may come to recognize the need for underground storage of gas for the purpose of emergency service or even ordinary service, to densely populated areas, may be conceived. That they may desire to expand even the right of eminent domain to effectuate that purpose, under proper restrictions and regulations, is likewise not impossible. That they have not yet expressly or by clear implication done so, seems clear. That the power of eminent domain can be exercised only by virtue of legislative and not by judicial authority, is universally conceded. For courts to encroach upon the salutary principle of permitting our citizens to make their own laws through their own duly constituted representatives, is not a sign of liberalism. We will do well to leave legislation to the lawmaking bodies where, under our present system at least, it still belongs. And this is especially true with respect to disturbing the *403rights of citizens with a strong hand and under the guise of the drastic remedy of eminent domain.
If the interpretation of the majority is in error, the lawmakers will be definitely informed of our view and within a few months will have an opportunity to provide in clear and unmistakable terms that these companies shall have the right to condemn private lands and oil and gas leases for storage purposes. Industrial progress, if such it is, need therefore not be retarded very long. Moreover, it is the province of the lawmaking body to determine, first, whether it would in fact regard such a provision as constituting an aid to industrial progress, and second, if it did in fact so regard it, whether it, and not the judicial branch of the government, desired to provide for it. Time within which to write my views fully on this subject is entirely too limited, as we are now engaged with other duties.
On behalf of the appellant, I may also say, that while I do not agree with its contention on the subject of estoppel, I do think it is entitled to have that contention treated in the opinion, since it insists it is entitled to a judgment of reversal even though we affirm the judgment of the trial court on the condemnation feature of the case.